Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              January 17, 2017

The Court of Appeals hereby passes the following order:

A17A0580. AARON THORNTON v. UNIFUND CCR PARTNERS ASSIGNEE
    OF CHASE BANK (USA), N. A.

      Upon consideration of the Appellant’s MOTION FOR PERMISSION TO
WITHDRAW THE APPEAL in the above-styled case, pursuant to Court of Appeals
Rule 41 (g) (1), it is ordered that the motion is hereby GRANTED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/17/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.